DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. U.S. Patent Application Publication No. US 2020/0112408 A1 in view of Kenney et al. U.S. Patent Application Publication No. US 2016/0105535 A1.

Regarding claim 1, Verma et al. discloses a communication device (in para. [0121], FIG. 6 discloses a block diagram 600 of a device 605, corresponding to the claimed information processing device) that transmits or receives a radio frame including a preamble and a data field of a physical layer (PHY), (in para. [0101] and FIG. 2, the frame 200, corresponding to the claimed radio frame, includes a legacy preamble portion 222 and a non-legacy preamble portion (both constituting the claimed preamble) and a user portion 240 (also referred to as a data portion), corresponding to the claimed data field of a physical layer (PHY)) wherein the preamble includes an L-STF (Legacy Short Training Field), an L-LTF (Legacy Long Training Field), an L-SIG (Legacy Signal Field), an EHT-SIG-A (Extremely High Throughput Signal A Field), an EHT-STF (EHT Short Training Field), and an EHT-LTF (EHT Long Training Field), and (in para. [0101], the frame 200 includes a legacy preamble portion 222 that includes a legacy short training field (L-STF) 224 (corresponding to the claimed L-STF), an L-LTF 226 (corresponding to the claimed L-LTF), and a legacy signaling field (L-SIG) 228 (corresponding to the claimed L-SIG). FIG. 2 frame 200 further includes the high-efficiency fields, such as SIG-A fields 232, SIG-B fields 234, STF fields 236, or LTF fields 238, may be examples of or may include EHT environment fields. For example, the SIG-A field 232 may be an EHT-SIG-A field (corresponding to the claimed EHT-SIG-A), the SIG-B field 234 may be an EHT-SIG-B field, the STF field 236 may be an EHT-STF field (corresponding to the claimed EHT-STF field), or the LTF field 238 may be an EHT-LTF field (corresponding to the claimed EHT-LTF field).
Verma et al., however, does not disclose “the EHT-SIG-A includes a field indicating a standard that the radio frame complies with” as set forth in the application claim.
In para. [0094], Kenney et al. discloses a signal transmission packet including a physical layer (PHY) preamble. Kenney et al. further discloses at least one processor may be configured, in response to execution of the instructions, to identify within the PHY preamble, one or more SIG fields associated with a predetermined communication standard utilized to transmit the signal transmission packet, wherein at least one of the one or more SIG fields includes at least a length field indicating a length of the signal transmission packet. Kenney et al. further discloses the one or more SIG fields may include at least one of a Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field.
Because Verma et al. Kenny et al. teaches in the same field of endeavor, e.g. preamble including Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified to further include SIG fields associated with a predetermined communication standard, corresponding to the claimed field indicating a standard, in the EHT-SIG-A as suggested in Kenny et al. invention. The motivation for the modification is that the receiver must know the communication standard in order to decode the signal transmission packet.

Regarding claim 2, in addition to claim 1 rejectection, Verma et al. does disclose “wherein a predetermined number of bits in a head of the EHT-SIG-A are allocated to the field as set forth in the application claim”.
In para. [0103], because Verma et al. discloses the EHT-SIG-A field may indicate that a bandwidth of the resources is up to 320 MHz and that the number of space-time streams is up to sixteen, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified so that a predetermined number of bits in the head of the EHT-SIG-A can be allocated for indicating the predetermined communication standard. The motivation for the modification is that as suggested in Kenney et al. invention, Kenney et al. further discloses the one or more SIG fields may include at least a High-Efficiency Signal (HE-SIG) field and therefore a predetermined number of bits in the head of the HE-SIG should be assigned for the field.

Regarding claim 3, in addition to claim 1 rejection, Verma et al. further discusses wherein if the radio frame including the field indicating a standard to which the communication device is not adaptable is received, the communication device discards the radio frame based on decoding of the field (with the modification as discussed in claim 1 rejection, in para. [0034], Kenney et al. method further discloses when a computing device receives signals not intended for it, the computing device may start processing the received signal in order to determine whether the signal was intended for it and whether the received signal follows the same IEEE 802.11 standard as the computing device. In para. [0035] and FIG. 1A, the computing devices 120 may differentiate between received packets by analyzing one or more fields in the PHY preamble. The computing device 126 may determine whether to decode or not decode the packet associated with the received signal 110.

Regarding claim 4, in addition to claim 1 rejection, Verma et al. further discusses wherein if the radio frame including the field indicating a standard to which the communication device is adaptable is received, the communication device decodes the whole radio frame (with the modification as discussed in claim 1 rejection, in para. [0093], Kenney et al. method may include identifying, by the computing device, within the PHY preamble, one or more signal (SIG) fields, wherein at least one of the one or more SIG fields includes at least a length field indicating a length of the signal transmission packet. The method may include determining, by the computing device, based at least in part on the length field, that the signal transmission packet is associated with a predetermined communication standard utilized to transmit the signal transmission packet. The method may include decoding, by the computing device, the signal transmission packet based at least in part on the determination that the signal transmission packet is associated with the predetermined communication standard).

Regarding claim 5, in addition to claim 1 rejection, Verma et al. does not disclose “wherein the field includes information of a version of the standard that the radio frame complies with as set forth in the application claim”.
As discussed in claim 1 rejection, because Kenney et al. discloses at least one processor may be configured, in response to execution of the instructions, to identify within the PHY preamble, one or more SIG fields associated with a predetermined communication standard utilized to transmit the signal transmission packet, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified to further include information of the version of the predetermined communication standard. The motivation for the modification is that there are different versions of a communication standard and the receiver must know in order to correctly decode the signa transmission packet.

Regarding claim 6, Verma et al. discloses a communication device (in para. [0121], FIG. 6 discloses a block diagram 600 of a device 605, corresponding to the claimed information processing device) that transmits or receives a radio frame including a preamble and a data field of a physical layer (PHY) (in para. [0101] and FIG. 2, the frame 200, corresponding to the claimed radio frame, includes a legacy preamble portion 222 and a non-legacy preamble portion (both constituting the claimed preamble) and a user portion 240 (also referred to as a data portion), corresponding to the claimed data field of a physical layer (PHY)) wherein the preamble includes an L-STF (Legacy Short Training Field), an L-LTF (Legacy Long Training Field), an L-SIG (Legacy Signal Field), an EHT-SIG-A (Extremely High Throughput Signal A Field), an EHT-STF (EHT Short Training Field), and an EHT-LTF (EHT Long Training Field) (in para. [0101], the frame 200 includes a legacy preamble portion 222 that includes a legacy short training field (L-STF) 224 (corresponding to the claimed L-STF), an L-LTF 226 (corresponding to the claimed L-LTF), and a legacy signaling field (L-SIG) 228 (corresponding to the claimed L-SIG). FIG. 2 frame 200 further includes the high-efficiency fields, such as SIG-A fields 232, SIG-B fields 234, STF fields 236, or LTF fields 238, may be examples of or may include EHT environment fields. For example, the SIG-A field 232 may be an EHT-SIG-A field (corresponding to the claimed EHT-SIG-A), the SIG-B field 234 may be an EHT-SIG-B field, the STF field 236 may be an EHT-STF field (corresponding to the claimed EHT-STF field), or the LTF field 238 may be an EHT-LTF field (corresponding to the claimed EHT-LTF field).
Verma et al., however, does not disclose “a field indicating a standard that the radio frame complies with” as set forth in the application claim.
In para. [0094], Kenney et al. discloses a signal transmission packet including a physical layer (PHY) preamble. Kenney et al. further discloses at least one processor may be configured, in response to execution of the instructions, to identify within the PHY preamble, one or more SIG fields associated with a predetermined communication standard utilized to transmit the signal transmission packet, wherein at least one of the one or more SIG fields includes at least a length field indicating a length of the signal transmission packet. Because Verma et al. Kenny et al. teaches in the same field of endeavor, e.g. preamble including Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified to further include SIG fields associated with a predetermined communication standard, corresponding to the claimed field indicating a standard, as taught in Kenny et al. invention. The motivation for the modification is that the receiver must know the communication standard in order to decode the signal transmission packet.

Regarding claim 7, in addition to claim 6 rejection, application claim is rejected on the same ground as discussed in claim 3 rejection because of similar scope.

Regarding claim 8, in addition to claim 6 rejection, application claim is rejected on the same ground as discussed in claim 4 rejection because of similar scope.

Regarding claim 9, in addition to claim 6 rejection, application claim is rejected on the same ground as discussed in claim 5 rejection because of similar scope.

Regarding claim 10, Verma et al. discloses an information processing device (in para. [0121], FIG. 6 discloses a block diagram 600 of a device 605, corresponding to the claimed information processing device) that generates a radio frame including a preamble and a data field of a physical layer (PHY), (in para. [0101] and FIG. 2, the frame 200, corresponding to the claimed radio frame, includes a legacy preamble portion 222 and a non-legacy preamble portion (both constituting the claimed preamble) and a user portion 240 (also referred to as a data portion), corresponding to the claimed data field of a physical layer (PHY)) wherein the (in para. [0101], the frame 200 includes a legacy preamble portion 222 that includes a legacy short training field (L-STF) 224 (corresponding to the claimed L-STF), an L-LTF 226 (corresponding to the claimed L-LTF), and a legacy signaling field (L-SIG) 228 (corresponding to the claimed L-SIG). FIG. 2 frame 200 further includes the high-efficiency fields, such as SIG-A fields 232, SIG-B fields 234, STF fields 236, or LTF fields 238, may be examples of or may include EHT environment fields. For example, the SIG-A field 232 may be an EHT-SIG-A field (corresponding to the claimed EHT-SIG-A), the SIG-B field 234 may be an EHT-SIG-B field, the STF field 236 may be an EHT-STF field (corresponding to the claimed EHT-STF field), or the LTF field 238 may be an EHT-LTF field (corresponding to the claimed EHT-LTF field).
Verma et al., however, does not disclose “the EHT-SIG-A includes a field indicating a standard that the radio frame complies with” as set forth in the application claim.
In para. [0094], Kenney et al. discloses a signal transmission packet including a physical layer (PHY) preamble. Kenney et al. further discloses at least one processor may be configured, in response to execution of the instructions, to identify within the PHY preamble, one or more SIG fields associated with a predetermined communication standard utilized to transmit the signal transmission packet, wherein at least one of the one or more SIG fields includes at least a length field indicating a length of the signal transmission packet. Kenney et al. further discloses the one or more SIG fields may include at least one of a Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field.
Because Verma et al. Kenny et al. teaches in the same field of endeavor, e.g. preamble including Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified to further include SIG fields associated with a predetermined communication standard, corresponding to the claimed field indicating a standard, in the EHT-SIG-A as suggested in Kenny et al. invention. The motivation for the modification is that the receiver must know the communication standard in order to decode the signal transmission packet.

Regarding claim 11, Verma et al. discloses an information processing device (in para. [0121], FIG. 6 discloses a block diagram 600 of a device 605, corresponding to the claimed information processing device) that generates a radio frame including a preamble and a data field of a physical layer (PHY) (in para. [0101] and FIG. 2, the frame 200, corresponding to the claimed radio frame, includes a legacy preamble portion 222 and a non-legacy preamble portion (both constituting the claimed preamble) and a user portion 240 (also referred to as a data portion), corresponding to the claimed data field of a physical layer (PHY)) wherein the preamble includes an L-STF (Legacy Short Training Field), an L-LTF (Legacy Long Training Field), an L-SIG (Legacy Signal Field), an EHT-SIG-A (Extremely High Throughput Signal A Field), an EHT-STF (EHT Short Training Field), and an EHT-LTF (in para. [0101], the frame 200 includes a legacy preamble portion 222 that includes a legacy short training field (L-STF) 224 (corresponding to the claimed L-STF), an L-LTF 226 (corresponding to the claimed L-LTF), and a legacy signaling field (L-SIG) 228 (corresponding to the claimed L-SIG). FIG. 2 frame 200 further includes the high-efficiency fields, such as SIG-A fields 232, SIG-B fields 234, STF fields 236, or LTF fields 238, may be examples of or may include EHT environment fields. For example, the SIG-A field 232 may be an EHT-SIG-A field (corresponding to the claimed EHT-SIG-A), the SIG-B field 234 may be an EHT-SIG-B field, the STF field 236 may be an EHT-STF field (corresponding to the claimed EHT-STF field), or the LTF field 238 may be an EHT-LTF field (corresponding to the claimed EHT-LTF field).
Verma et al., however, does not disclose “a field indicating a standard that the radio frame complies with” as set forth in the application claim.
In para. [0094], Kenney et al. discloses a signal transmission packet including a physical layer (PHY) preamble. Kenney et al. further discloses at least one processor may be configured, in response to execution of the instructions, to identify within the PHY preamble, one or more SIG fields associated with a predetermined communication standard utilized to transmit the signal transmission packet, wherein at least one of the one or more SIG fields includes at least a length field indicating a length of the signal transmission packet. Because Verma et al. Kenny et al. teaches in the same field of endeavor, e.g. preamble including Legacy Signal (L-SIG) field and a High-Efficiency Signal (HE-SIG) field, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Verma et al. teachings can be modified to further include SIG fields associated with a predetermined communication standard, corresponding to the claimed field indicating a standard, as taught in Kenny et al. invention. The motivation for the modification is that the receiver must know the communication standard in order to decode the signal transmission packet.

Regarding claim 12, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, application claim is directed to a communication method including steps that can be performed by the communication device recited in claim 1.

Regarding claim 13, application claim is rejected on the same ground as discussed in claim 11 rejection because of similar scope. Furthermore, application claim is directed to a communication method including steps that can be performed by the information processing device recited in claim 11.

Regarding claim 14, application claim is rejected on the same ground as discussed in claim 10 rejection because of similar scope. Furthermore, application claim is directed to a communication method including steps that can be performed by the information processing device recited in claim 10.

Regarding claim 15, application claim is rejected on the same ground as discussed in claim 11 rejection because of similar scope. Furthermore, application claim is directed to a control method including steps that can be performed by the information processing device recited in claim 11.

Regarding claim 16, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, Verma et al. discloses, in para. [0009], a non-transitory computer-readable medium storing code for wireless communication is described. The code may include instructions executable by a processor to transmit the frame 200 as disclosed in FIG. 2.

Regarding claim 17, application claim is rejected on the same ground as discussed in claim 11 rejection because of similar scope. Furthermore, Verma et al. discloses, in para. [0009], a non-transitory computer-readable medium storing code for wireless communication is described. The code may include instructions executable by a processor to transmit the frame 200 as disclosed in FIG. 2.

Regarding claim 18, application claim is rejected on the same ground as discussed in claim 15 rejection because of similar scope. Furthermore, Verma et al. discloses, in para. [0009], a non-transitory computer-readable medium storing code for wireless communication is described. The code may include instructions executable by a processor to transmit the frame 200 as disclosed in FIG. 2.

Regarding claim 19, application claim is rejected on the same ground as discussed in claim 11 rejection because of similar scope. Furthermore, Verma et al. discloses, in para. [0009], a non-transitory computer-readable medium storing code for wireless communication is described. The code may include instructions executable by a processor to transmit the frame 200 as disclosed in FIG. 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631